DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Amendments to the claims, filed on 11/8/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Terminal Disclaimer
The terminal disclaimer filed on 11/8/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,533,094 and US Patent No. 9,574,050 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-21 and 23-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record, Taguchi et al (US 2009/0171013 A1) in view of Mochizuki et al (US 2008/0160322 A1), would have not suggested or otherwise rendered obvious a silicone resin reflective substrate with the features, composition, and structure of instant claim 1. Specifically, a silicone resin reflective substrate with a base composition comprising base materials including a polymerisable silicone resin, and the white inorganic filler powder including titanium oxide surface-treated with Al, Al2O3, ZnO, ZrO2, SiO2 and/or a silane coupling agent, which has a higher refractive index than that of the 3-dimensionally cross-linked silicone resin; wherein the base material composition is a liquid-like base material, and the base material composition of the liquid-like base material has a viscosity of 0.5 - 500Pa - s, or the base material composition is a grease-like, a plastic-like or a millable-type base material composition, and the base material composition of the grease-like, the plastic- like or the millable-type base material composition has a plasticity number of 100-500mm/100 and a surface of the silicone resin reflective substrate is made into a continuous non-specular surface having a nanometer - micrometer size of 100nm - 10μm of a concavo- convex shape, prism shape and/or pearskin shape, at least a part of the white inorganic filler powder is exposed to the air on a surface of the silicone resin reflective substrate, and a particle size of the white inorganic filler powder is in the range of 0.05 - 50μm.
Regarding claims 2-21 and 23-29, these claims depend directly or indirectly on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783